Judgment reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event. Certain findings of fact disapproved and reversed. Memorándum: In view of the specific finding of fact that the level of the water in the gravel pit was higher than the level of the water in the canal we reach the conclusion that the damage could not have occurred from leakage from the canal, and reverse the findings inconsistent with this finding as contrary to the weight of the evidence in view of the finding as to the levels of the water referred to. All concur. (The judgment awards claimant damages to a farm and gravel pit by reason of leakage from Barge canal.) Present —■ Sears, P. J., Edgcomb, Crosby, Lewis and Cunningham, JJ.